Exhibit 10.1


SYNCHRONY FINANCIAL
AMENDED AND RESTATED 2014 LONG-TERM INCENTIVE PLAN
SECTION 1.PURPOSE
The purposes of this Amended and Restated Synchrony Financial 2014 Long-Term
Incentive Plan (the “Plan”) are to encourage selected officers, employees,
non-employee directors and consultants of Synchrony Financial (together with any
successor thereto, the “Company”) and its Affiliates (as defined below) to
acquire a proprietary interest in the growth and performance of the Company, to
generate an increased incentive to contribute to the Company’s future success
and prosperity, thus enhancing the value of the Company for the benefit of its
shareowners, and to enhance the ability of the Company and its Affiliates to
attract and retain exceptionally qualified individuals upon whom, in large
measure, the sustained progress, growth and profitability of the Company depend.
SECTION 2.    DEFINITIONS
As used in the Plan, the following terms shall have the meanings set forth
below:
(a)
“Affiliate” shall mean (i) any entity that, directly or through one or more
intermediaries, is controlled by the Company and (ii) any entity in which the
Company has a significant equity interest, as determined by the Committee.

(b)
“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, Dividend Equivalent, or Other
Stock-Based Award granted under the Plan.

(c)
“Award Agreement” shall mean any written agreement, contract, or other
instrument or document, including an electronic communication, as may from time
to time be designated by the Company as evidencing any Award granted under the
Plan.

(d)
“Board” shall mean the Board of Directors of the Company.

(e)
“Change in Control” shall mean any of the following events which occurs after
the date of grant of an Award, but only if such event constitutes a “change in
control event” for purposes of Treasury Regulation Section 1.409A-3(i)(5):

(i)
the acquisition by any Person, including any “person” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of either (i) the then outstanding shares of common stock of the Company
(the “Outstanding Common Stock”) or (ii) the combined voting power of the then
outstanding securities of the Company entitled to vote generally in the election
of directors (the “Outstanding Voting Securities”); excluding, however, the
following: (A) any acquisition directly from the Company (excluding any
acquisition resulting from the exercise of an



    



--------------------------------------------------------------------------------




exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company), (B)
any acquisition by the Company, (C) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (D) any acquisition by any corporation pursuant to
a transaction which complies with clauses (A), (B) and (C) of subsection (iii)
of this definition below; provided further, that for purposes of clause (B) of
this subsection (i), if any Person (other than the Company or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company) shall become the beneficial owner of 30%
or more of the Outstanding Common Stock or 30% or more of the Outstanding Voting
Securities by reason of an acquisition by the Company, and such Person shall,
after such acquisition by the Company, become the beneficial owner of any
additional shares of the Outstanding Common Stock or any additional Outstanding
Voting Securities and such beneficial ownership is publicly announced, such
additional beneficial ownership shall constitute a Change in Control;
(ii)
the cessation of individuals who, as of the date of grant of the Award,
constitute the Board (the “Incumbent Board”) to constitute at least a majority
of such Board; provided that any individual who becomes a director of the
Company subsequent to the date of grant of the Award whose election, or
nomination for election by the Company’s stockholders, was approved by the vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board; and provided further, that any
individual who was initially elected as a director of the Company as a result of
an actual or threatened solicitation by a Person other than the Board for the
purpose of opposing a solicitation by any other Person with respect to the
election or removal of directors, or any other actual or threatened solicitation
of proxies or consents by or on behalf of any Person other than the Board shall
not be deemed a member of the Incumbent Board; or

(iii)
the consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (A) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 50% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
outstanding securities entitled to vote generally in the election of directors,
as the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns, directly or indirectly,



    



--------------------------------------------------------------------------------




the Company or all or substantially all of the Company’s assets) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Common Stock
and the Outstanding Voting Securities, as the case may be, (B) no Person (other
than: the Company; any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; the
corporation resulting from such Corporate Transaction; and any Person which
beneficially owned, immediately prior to such Corporate Transaction, directly or
indirectly, 30% or more of the Outstanding Common Stock or the Outstanding
Voting Securities, as the case may be) will beneficially own, directly or
indirectly, 30% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Corporate Transaction or the combined
voting power of the outstanding securities of such corporation entitled to vote
generally in the election of directors, and (C) individuals who were members of
the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate Transaction.
(f)
“Code” shall mean the Internal Revenue Code of 1986, as amended.

(g)
“Committee” shall mean a committee of the Board, acting in accordance with the
provisions of Section 3, designated by the Board to administer the Plan and
composed of not less than two non-employee directors.

(h)
“Dividend Equivalent” shall mean any right granted under Section 7(e) of the
Plan.

(i)
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(j)
“Fair Market Value” shall mean, with respect to any Shares or other securities,
the closing price of a Share on the date as of which the determination is being
made as reported on the principal national stock exchange on which the Shares
are then traded or, if there shall be no reported transactions for such date, on
the next preceding date for which transactions were reported; provided, however,
that if the Shares are not listed on a national stock exchange or if the closing
price of a Share for any date cannot be so determined, Fair Market Value shall
be determined by the Committee by whatever means or method as the Committee, in
the good faith exercise of its discretion, shall at such time deem appropriate
and, to the extent applicable, in compliance with Section 409A of the Code;
provided, further, in the case of grants made in connection with the Initial
Public Offering, Fair Market Value shall mean the price per Share at which the
Shares are initially offered for sale to the public by the Company’s
underwriters in the Initial Public Offering.

(k)
“Incentive Stock Option” shall mean an option granted under Section 7(a) of the
Plan that is intended to meet the requirements of Sections 422 of the Code, or
any successor provision thereto.



    



--------------------------------------------------------------------------------




(l)
“Initial Public Offering” shall mean the initial public offering of the Company
registered on Form S-1 (or any successor form under the Securities Act of 1933,
as amended).

(m)
“Non-Employee Director” shall mean any director of the Company who is not an
officer or employee of the Company or any Affiliate.

(n)
“Non-Qualified Stock Option” shall mean an option granted under Section 7(a) of
the Plan that is not intended to be an Incentive Stock Option.

(o)
“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option.

(p)
“Other Stock-Based Award” shall mean any right granted under Section 7(f) of the
Plan.

(q)
“Participant” shall mean an officer, employee or consultant of the Company or
any of its Affiliates or a Non-Employee Director, in each case, as designated to
be granted an Award under the Plan.

(r)
“Performance Award” shall mean any right granted under Section 7(d) of the Plan.

(s)
“Performance Criteria” shall mean any quantitative and/or qualitative measures,
as determined by the Committee, which may be used to measure the level of
performance of the Company or any individual Participant during a Performance
Period, including any Qualifying Performance Criteria.

(t)
“Performance Period” shall mean any period as determined by the Committee in its
sole discretion.

(u)
“Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, or government or
political subdivision thereof.

(v)
“Qualifying Performance Criteria” shall mean, to the extent necessary to qualify
an Award as “performance-based compensation” under Section 162(m) of the Code,
one or more of the following performance criteria, either individually,
alternatively or in any combination, applied to either the company as a whole or
to a business unit or related company, and measured on an absolute basis or
relative to a pre-established target, to a previous year’s results or to a
designated comparison group, in each case as specified by the Committee in the
Award: purchase volume; loan receivables; Tier 1 common ratio; liquidity as a
percentage of total assets; liquidity coverage ratio; tangible common equity to
tangible assets ratio; platform revenue; net earnings; earnings per share;
diluted earnings per share; return on average assets; return on capital or
invested capital; return on equity; cash flow; gross or operating profit and
margin rate; net interest margin; other expense efficiency; active accounts; new
accounts; the attainment by a Share of a specified Fair Market Value for a
specified



    



--------------------------------------------------------------------------------




period of time; increase in stockholder value; return on investments; total
stockholder return; earnings or income of the Company before or after taxes
and/or interest; earnings before interest, taxes, depreciation and amortization
(“EBITDA”); EBITDA margin; operating income; operating expenses, attainment of
expense levels or cost reduction goals; net charge-offs and net charge-off
percent; delinquency rates; won, lost and extended deals; market share; interest
expense; economic value created; net cash provided by operations;
price-to-earnings growth; and strategic business criteria, consisting of one or
more objectives based on meeting specified goals relating to compliance, market
penetration, customer acquisition, business expansion, cost targets, customer
satisfaction, reductions in errors and omissions, reductions in lost business,
management of employment practices and employee benefits, supervision of
litigation and information technology, quality and quality audit scores,
efficiency, and acquisitions or divestitures, or any combination of the
foregoing. The applicable performance measures may be applied on a pre- or
post-tax basis and may be adjusted in accordance with Section 162(m) of the Code
to include or exclude objectively determinable components of any performance
measure, including, without limitation, charges for restructurings, discontinued
operations, extraordinary items and all items of gain, loss or expense
determined to be extraordinary or unusual in nature or infrequent in occurrence,
related to the disposal of a segment or a business, or related to a change in
accounting principle or otherwise. With respect to Participants who are not
“covered employees” within the meaning of Section 162(m) of the Code and who, in
the Committee’s judgment, are not likely to be covered employees at any time
during the applicable Performance Period or during any period in which an award
may be paid following a Performance Period, the Performance Criteria may consist
of any objective or subjective corporate-wide or subsidiary, division, operating
unit or individual measures, whether or not listed herein. If the Committee
determines that it is advisable to grant Awards that are not intended to qualify
as performance-based compensation under Section 162(m) of the Code, the
Committee may grant such awards without satisfying the requirements of Section
162(m) of the Code and that use Performance Criteria other than those specified
herein.
(w)
“Restricted Securities” shall mean Awards of Restricted Stock or other Awards
under which issued and outstanding Shares are held subject to certain
restrictions.

(x)
“Restricted Stock” shall mean any award of Shares granted under Section 7(c) of
the Plan.

(y)
“Restricted Stock Unit” shall mean any right granted under Section 7(c) of the
Plan that is denominated in Shares.

(z)
“Shares” shall mean the common shares of the Company, $0.01 par value, and such
other securities as may become the subject of Awards, or become subject to
Awards, pursuant to an adjustment made under Section 4(b) of the Plan.



    



--------------------------------------------------------------------------------




(aa)
“Stock Appreciation Right” shall mean any right granted under Section 7(b) of
the Plan.

SECTION 3.    ADMINISTRATION
Except as otherwise provided herein, the Plan shall be administered by the
Committee, which shall have the power to interpret the Plan and to adopt such
rules and guidelines for implementing the terms of the Plan as it may deem
appropriate. The Committee shall have the ability to modify the Plan provisions,
to the extent necessary, or delegate such authority, to accommodate any changes
in law and regulations in jurisdictions in which Participants will receive
Awards.
(a)
Subject to the terms of the Plan and applicable law, the Committee shall have
full power and authority to:

(i)
designate Participants;

(ii)
determine the type or types of Awards to be granted to each Participant under
the Plan;

(iii)
determine the number of Shares to be covered by (or with respect to which
payments, rights, or other matters are to be calculated in connection with)
Awards;

(iv)
determine the terms and conditions of any Award, including any restrictive
covenants, clawback or recoupment provisions or requirements that a Participant
execute a waiver and release;

(v)
determine whether, to what extent, and under what circumstances Awards may be
settled or exercised in cash, Shares, other securities, or other Awards, or
canceled, forfeited, or suspended, and the method or methods by which Awards may
be settled, exercised, canceled, forfeited, or suspended;

(vi)
determine whether, to what extent, and under what circumstances cash, Shares,
other securities, other Awards, and other amounts payable with respect to an
Award under the Plan shall be deferred either automatically or at the election
of the holder thereof or of the Committee;

(vii)
interpret and administer the Plan and any instrument or agreement relating to,
or Award made under, the Plan;

(viii)
establish, amend, suspend, or waive such rules and guidelines;

(ix)
appoint such agents as it shall deem appropriate for the proper administration
of the Plan;



    



--------------------------------------------------------------------------------




(x)
make any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan; and

(xi)
correct any defect, supply any omission, or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem desirable to
carry the Plan into effect.

(b)
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time, and shall be final, conclusive, and binding upon all
Persons, including the Company, any Affiliate, any Participant, any holder or
beneficiary of any Award, any shareowner, and any employee of the Company or of
any Affiliate. To the extent permitted by Section 162(m) of the Code and Section
16 of the Exchange Act, actions of the Committee may be taken by:

(i)
the Chairman of the Committee;

(ii)
a subcommittee, designated by the Committee;

(iii)
the Committee but with one or more members abstaining or recusing himself or
herself from acting on the matter, so long as two or more members remain to act
on the matter. Such action, authorized by such a subcommittee or by the
Committee upon the abstention or recusal of such members, shall be the action of
the Committee for purposes of the Plan; or

(iv)
one or more officers or managers of the Company or any Affiliate, or a committee
of such officers or managers whose authority is subject to such terms and
limitations set forth by the Committee, and only with respect to employees who
are not officers or Non-Employee Directors of the Company for purposes of
Section 16 of the Exchange Act. This delegation shall include modifications
necessary to accommodate changes in the laws or regulations of jurisdictions
outside the U.S.

SECTION 4.    SHARES AVAILABLE FOR AWARDS
(a)
SHARES AVAILABLE. Subject to adjustment as provided in Section 4(b):

(i)
The total number of Shares reserved and available for delivery pursuant to
Awards granted under the Plan shall be 62,605,417. If any Shares covered by an
Award granted under the Plan, or to which such an Award relates, are forfeited,
or if an Award otherwise terminates without the delivery of Shares or of other
consideration, or if an Award is settled in cash, then the Shares covered by
such Award, or to which such Award relates, or the number of Shares otherwise
counted against the aggregate number of Shares available under the Plan with
respect to such Award, to the extent of any such forfeiture,



    



--------------------------------------------------------------------------------




termination or cash settlement, shall again be available for granting Awards
under the Plan. The full number of Shares available for delivery under the Plan
may be delivered pursuant to Incentive Stock Options, except that in calculating
the number of Shares that remain available for Awards of Incentive Stock
Options, the rules set forth in this Section shall not apply to the extent not
permitted by Section 422 of the Code.
(ii)
ACCOUNTING FOR AWARDS. For purposes of this Section 4,

(A)
If an Award (other than a Dividend Equivalent) is denominated in Shares, the
number of Shares covered by such Award, or to which such Award relates, shall be
counted on the date of grant of such Award against the aggregate number of
Shares available for granting Awards under the Plan; provided, however that if
an Award is settled or paid by the Company in whole or in part through the
delivery of consideration other than Shares, or by delivery of fewer than the
full number of Shares that was counted against the Shares available for delivery
as provided above, there shall be added back to the number of Shares available
for delivery pursuant to Awards the excess of the number of Shares that had been
so counted over the number of Shares (if any) actually delivered upon payment or
settlement of the Award (including with respect to Awards that are outstanding
as of the effective date of the amendment and restatement of the Plan).

(B)
If an Award is not denominated in Shares, the number of Shares available for
delivery shall be reduced by the number of Shares actually delivered upon
payment or settlement of the Award.

(C)
Dividend Equivalents denominated in Shares and Awards not denominated, but
potentially payable, in Shares shall be counted against the aggregate number of
Shares available for granting Awards under the Plan in such amount and at such
time as the Dividend Equivalents and such Awards are settled in Shares;
provided, however, that Awards that operate in tandem with (whether granted
simultaneously with or at a different time from), or that are substituted for,
other Awards may only be counted once against the aggregate number of Shares
available, and the Committee shall adopt procedures, as it deems appropriate, in
order to avoid double counting. Any Shares that are delivered by the Company,
and any Awards that are granted by, or become obligations of, the Company
through the assumption by the Company or an Affiliate of, or in substitution
for, outstanding awards previously granted by an acquired company, shall not be
counted against the Shares available for granting Awards under this Plan.



    



--------------------------------------------------------------------------------




(D)
Notwithstanding anything herein to the contrary, any Shares related to Awards
which terminate by expiration, forfeiture, cancellation, or otherwise without
the issuance of such Shares, are settled in cash in lieu of Shares, or are
exchanged with the Committee’s permission, prior to the issuance of Shares, for
Awards not involving Shares, shall be available again for grant under this Plan.
Shares subject to an Award under the Plan may not again be made available for
issuance under the Plan if such Shares are: (x) Shares that were subject to an
Option or a stock-settled Stock Appreciation Right and were not issued upon the
net settlement or net exercise of such Option or Stock Appreciation Right, (y)
Shares delivered to or withheld by the Company to pay the exercise price or the
withholding taxes under Options or Stock Appreciation Rights, or (z) Shares
repurchased on the open market with the proceeds of an Option exercise. Shares
delivered to or withheld by the Company to pay the withholding taxes for Awards
other than Options and Stock Appreciation Rights shall again be available for
issuance under this Plan.

(iii)
SOURCES OF SHARES DELIVERABLE UNDER AWARDS. Any Shares delivered pursuant to an
Award may consist, in whole or in part, of authorized and unissued Shares or of
treasury Shares.

(b)
ADJUSTMENTS.

(i)
In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Shares, or other securities),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, issuance of warrants or other rights
to purchase Shares or other securities of the Company, or other similar
corporate transaction or event constitutes an equity restructuring transaction,
as that term is defined in the Accounting Standards Codification 718 (or any
successor accounting standard) or otherwise affects the Shares, then the
Committee shall adjust the following in a manner that is determined by the
Committee to be appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan:

(A)
the number and type of Shares or other securities which thereafter may be made
the subject of Awards;

(B)
the number and type of Shares or other securities subject to outstanding Awards;

(C)
the number and type of Shares or other securities specified as the annual
per-participant limitation under Section 7(g)(vi) and (vii);



    



--------------------------------------------------------------------------------




(D)
the grant, purchase, or exercise price with respect to any Award, or, if deemed
appropriate, make provision for a cash payment to the holder of an outstanding
Award; and

(E)
other value determinations applicable to outstanding awards.

Provided, however, in each case, that with respect to Awards of Incentive Stock
Options no such adjustment shall be authorized to the extent that such authority
would cause the Plan to violate Sections 422(b)(1) of the Code or any successor
provision thereto and, with respect to Awards of Stock Appreciation Rights and
Options, such adjustment shall be in accordance with Section 409A of the Code;
and provided further, however, that the number of Shares subject to any Award
denominated in Shares shall always be a whole number.
(ii)
ADJUSTMENTS OF AWARDS UPON CERTAIN ACQUISITIONS. In the event the Company or any
Affiliate shall assume outstanding employee awards or the right or obligation to
make future such awards in connection with the acquisition of another business
or another corporation or business entity, the Committee may make such
adjustments, not inconsistent with the terms of the Plan, in the terms of Awards
as it shall deem appropriate in order to achieve reasonable comparability or
other equitable relationship between the assumed awards and the Awards granted
under the Plan as so adjusted.

(iii)
ADJUSTMENTS OF AWARDS UPON THE OCCURRENCE OF CERTAIN UNUSUAL OR NONRECURRING
EVENTS. The Committee shall be authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events affecting the Company, any Affiliate, or the financial
statements of the Company or any Affiliate, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits to be made available under the Plan.

SECTION 5.    VESTING CONDITIONS
(a)
MINIMUM VESTING REQUIREMENT. No Option, Stock Appreciation Right, Restricted
Stock or Restricted Stock Unit granted under the Plan after the date hereof
shall become exercisable or vested prior to the one-year anniversary of the date
of grant. Notwithstanding the foregoing, this Section 5(a) shall not restrict
the right of the Committee to provide in an Award Agreement for the vesting or
exercisability of an Award upon or after a Change in Control or termination of
employment, including due to death or disability, in each case as specified in
the Award Agreement.

(b)
NO DISCRETION TO ACCELERATE VESTING. Notwithstanding Section 3, other than in
connection with a Change in Control or the death or disability of a Participant,
the Committee shall not have the discretion to accelerate the vesting or
exercisability of any outstanding Award.



    



--------------------------------------------------------------------------------




SECTION 6.    ELIGIBILITY
Any officer, employee or consultant of the Company or of any Affiliate and any
Non-Employee Director shall be eligible to be designated a Participant.
SECTION 7.    AWARDS
(a)
OPTIONS. The Committee is hereby authorized to grant Options to Participants
with the following terms and conditions and with such additional terms and
conditions, in either case not inconsistent with the provisions of the Plan, as
the Committee shall determine:

(i)
EXERCISE PRICE. The purchase price per Share purchasable under an Option shall
be determined by the Committee; provided, however, and except as provided in
Section 4(b), that such purchase price shall not be less than 100% of the Fair
Market Value of a Share on the date of grant of such Option.

(ii)
OPTION TERM. The term of each Option shall not exceed ten (10) years from the
date of grant.

(iii)
TIME AND METHOD OF EXERCISE. The Committee shall establish in the applicable
Award Agreement the time or times at which an Option may be exercised in whole
or in part, and the method or methods by which, and the form or forms,
including, without limitation, cash, Shares, or other Awards, or any combination
thereof, having a Fair Market Value on the exercise date equal to the relevant
exercise price, in which, payment of the exercise price with respect thereto may
be made or deemed to have been made.

(iv)
INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Option granted under
the Plan shall be designed to comply in all respects with the provisions of
Sections 422 of the Code, or any successor provision thereto, and any
regulations promulgated thereunder. Notwithstanding anything in this Section
7(a) to the contrary, Options designated as Incentive Stock Options shall not be
eligible for treatment under the Code as Incentive Stock Options (and will be
deemed to be Non-Qualified Stock Options) to the extent that either (A) the
aggregate Fair Market Value of Shares (determined as of the time of grant) with
respect to which such Options are exercisable for the first time by the
Participant during any calendar year (under all plans of the Company and any
subsidiary) exceeds $100,000, taking Options into account in the order in which
they were granted, or (B) such Options otherwise remain exercisable but are not
exercised within three (3) months of termination of employment (or such other
period of time provided in Section 422 of the Code).



    



--------------------------------------------------------------------------------




(b)
STOCK APPRECIATION RIGHTS. The Committee is hereby authorized to grant Stock
Appreciation Rights to Participants. Subject to the terms of the Plan and any
applicable Award Agreement, a Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive, upon exercise thereof,
the excess of (i) the Fair Market Value of one Share on the date of exercise
over (ii) the grant price of the right as specified by the Committee.

(i)
GRANT PRICE. Shall be determined by the Committee, provided, however, and except
as provided in Section 4(b), that such price shall not be less than 100% of the
Fair Market Value of one Share on the date of grant of the Stock Appreciation
Right, except that if a Stock Appreciation Right is at any time granted in
tandem to an Option, the grant price of the Stock Appreciation Right shall not
be less than the exercise price of such Option.

(ii)
TERM. The term of each Stock Appreciation Right shall not exceed ten (10) years
from the date of grant.

(iii)
TIME AND METHOD OF EXERCISE. The Committee shall establish in the applicable
Award Agreement the time or times at which a Stock Appreciation Right may be
exercised in whole or in part.

(c)
RESTRICTED STOCK AND RESTRICTED STOCK UNITS.

(i)
ISSUANCE. The Committee is hereby authorized to grant Awards of Restricted Stock
and Restricted Stock Units to Participants. Subject to the terms of the Plan or
the applicable Award Agreement, a Restricted Stock Unit may be payable in Shares
or cash.

(ii)
RESTRICTIONS. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may establish in the applicable
Award Agreement (including, without limitation, any limitation on the right to
vote a Share of Restricted Stock or the right to receive any dividend or other
right), which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise, as the Committee may deem
appropriate; provided, however, that any dividend shall be subject to the same
restrictions as the underlying Award. Unrestricted Shares, evidenced in such
manner as the Committee shall deem appropriate, shall be delivered to the holder
of Restricted Stock promptly after such restrictions have lapsed.

(iii)
REGISTRATION. Any Restricted Stock or Restricted Stock Units granted under the
Plan may be evidenced in such manner as the Committee may deem appropriate,
including, without limitation, book-entry registration or issuance of a stock
certificate or certificates. In the event any stock certificate is issued in
respect of Shares of Restricted Stock granted under the Plan, such certificate
shall be registered in the name of the Participant and shall bear an



    



--------------------------------------------------------------------------------




appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock.
(iv)
FORFEITURE. Upon termination of employment during the applicable restriction
period, except as determined otherwise by the Committee, all Shares of
Restricted Stock and all Restricted Stock Units still, in either case, subject
to restriction shall be forfeited and reacquired by the Company.

(d)
PERFORMANCE AWARDS. The Committee is hereby authorized to grant Performance
Awards to Participants. Performance Awards include arrangements under which the
grant, issuance, retention, vesting and/or transferability of any Award is
subject to such Performance Criteria and such additional conditions or terms as
the Committee may designate. Subject to the terms of the Plan and any applicable
Award Agreement, a Performance Award granted under the Plan:

(i)
may be denominated or payable in cash, Shares (including, without limitation,
Restricted Stock), other securities, or other Awards; and

(ii)
shall confer on the holder thereof rights valued as determined by the Committee
and payable to, or exercisable by, the holder of the Performance Award, in whole
or in part, upon the achievement of such Performance Criteria during such
Performance Periods as the Committee shall establish.

(e)
DIVIDEND EQUIVALENTS AND DIVIDENDS. The Committee is hereby authorized to grant
to Participants Awards under which the holders thereof shall be entitled to
receive payments equivalent to dividends or interest with respect to a number of
Shares determined by the Committee, and the Committee may provide that such
amounts (if any) shall be deemed to have been reinvested in additional Shares or
otherwise reinvested. Subject to the terms of the Plan and any applicable Award
Agreement, such Awards may have such terms and conditions as the Committee shall
determine; provided, however, any Dividend Equivalents and dividends with
respect to Awards shall be subject to the same restrictions as the underlying
Awards.

(f)
OTHER STOCK-BASED AWARDS. The Committee is hereby authorized to grant to
Participants such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purposes of the Plan,
provided, however, that such grants must comply with applicable law. Subject to
the terms of the Plan and any applicable Award Agreement, the Committee shall
determine the terms and conditions of such Awards. Shares or other securities
delivered pursuant to a purchase right granted under this Section 7(f) shall be
purchased for such consideration, which may be paid by such method or methods
and in such form or forms, including, without limitation, cash, Shares, other
securities, or other Awards, or any combination thereof, as the Committee shall
determine, the value of which consideration, as



    



--------------------------------------------------------------------------------




established by the Committee, and except as provided in Section 4(b), shall not
be less than the Fair Market Value of such Shares or other securities as of the
date such purchase right is granted.
(g)
GENERAL.

(i)
NO CASH CONSIDERATION FOR AWARDS. Awards shall be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law.

(ii)
AWARDS MAY BE GRANTED SEPARATELY OR TOGETHER. Awards may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with, or in
substitution for any other Award or any award granted under any other plan of
the Company or any Affiliate. Awards granted in addition to or in tandem with
other Awards, or in addition to or in tandem with awards granted under any other
plan of the Company or any Affiliate, may be granted either at the same time as
or at a different time from the grant of such other Awards or awards.

(iii)
FORMS OF PAYMENT UNDER AWARDS. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise, or payment of an Award may be made in
such form or forms as the Committee shall determine, including, without
limitation, cash, Shares, rights in or to Shares issuable under the Award or
other Awards, other securities, or other Awards, or any combination thereof, and
may be made in a single payment or transfer, in installments, or on a deferred
basis, in each case in accordance with rules and procedures established by the
Committee. Such rules and procedures may include, without limitation, provisions
for the payment or crediting of reasonable interest on installment or deferred
payments or the grant or crediting of Dividend Equivalents in respect of
installment or deferred payments.

(iv)
LIMITS ON TRANSFER OF AWARDS. Except as provided by the Committee, no Award and
no right under any such Award, shall be assignable, alienable, saleable, or
transferable by a Participant otherwise than by will or by the laws of descent
and distribution; provided, however, that, if so determined by the Committee, a
Participant may, in the manner established by the Committee, designate a
beneficiary or beneficiaries to exercise the rights of the Participant with
respect to any Award upon the death of the Participant. Each Award, and each
right under any Award, shall be exercisable, during the Participant’s lifetime,
only by the Participant or, if permissible under applicable law, by the
Participant’s guardian or legal representative. No Award and no right under any
such Award, may be pledged, alienated, attached, or otherwise encumbered, and
any purported



    



--------------------------------------------------------------------------------




pledge, alienation, attachment, or encumbrance thereof shall be void and
unenforceable against the Company or any Affiliate.
(v)
RESTRICTION ON BUYOUTS OF OPTIONS AND STOCK APPRECIATION RIGHTS. The Committee
shall not without the approval of the shareholders of the Company cancel any
previously granted Option or Stock Appreciation Right in exchange for cash or
another award if the exercise price of such Option or the grant price of such
Stock Appreciation Right exceeds the Fair Market Value of a Share on the date of
such cancellation, in each case other than in connection with a Change in
Control or the adjustment provisions set forth in Section 4(b).

(vi)
PER-PERSON LIMITATION ON OPTIONS AND STOCK APPRECIATION RIGHTS. The number of
Shares with respect to which Options and Stock Appreciation Rights may be
granted under the Plan during any fiscal year to an individual Participant shall
not exceed 3,000,000 Shares, subject to adjustment as provided in Section 4(b).

(vii)
PER-PERSON LIMITATION ON CERTAIN AWARDS. Other than Options and Stock
Appreciation Rights, (A) the aggregate number of Shares with respect to which
Restricted Stock, Restricted Stock Units, Performance Awards and Other
Stock-Based Awards may be granted under the Plan during any fiscal year to an
individual Participant shall not exceed 1,000,000 Shares, subject to adjustment
as provided in Section 4(b) and (B) with respect to Awards denominated in cash,
the maximum amount that may be earned during any fiscal year by an individual
Participant shall not exceed $20,000,000. The aggregate grant date fair value of
the Awards that may be granted to any Non-Employee Director in any fiscal year
shall not exceed $500,000.

(viii)
CONDITIONS AND RESTRICTIONS UPON SECURITIES SUBJECT TO AWARDS. The Committee may
provide that the Shares issued upon exercise of an Option or Stock Appreciation
Right or otherwise subject to or issued under an Award shall be subject to such
further agreements, restrictions, conditions or limitations as the Committee in
its discretion may specify prior to the exercise of such Option or Stock
Appreciation Right or the grant, vesting or settlement of such Award, including
without limitation, conditions on vesting or transferability and forfeiture or
repurchase provisions or provisions on payment of taxes arising in connection
with an Award. Without limiting the foregoing, such restrictions may address the
timing and manner of any re-sales by the Participant or other subsequent
transfers by the Participant of any Shares issued under an Award, including
without limitation: (A) restrictions under an insider trading policy or pursuant
to applicable law, (B) restrictions designed to delay and/or coordinate the
timing and manner of sales by Participant and holders of other Company equity



    



--------------------------------------------------------------------------------




compensation arrangements, (C) restrictions as to the use of a specified
brokerage firm for such re-sales or other transfers and (D) provisions requiring
Shares to be sold on the open market or to the Company in order to satisfy tax
withholding or other obligations.
(ix)
SHARE CERTIFICATES. All Shares or other securities delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares or other
securities are then listed, and any applicable Federal, state, or local
securities laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.

SECTION 8.    AMENDMENT AND TERMINATION
Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan:
(a)
AMENDMENTS TO THE PLAN. The Board may amend, alter, suspend, discontinue, or
terminate the Plan, in whole or in part; provided, however, that without the
prior approval of the Company’s shareowners, no material amendment shall be made
if shareowner approval is required by law, regulation, or stock exchange on
which the Company is listed, and; provided, further, that, notwithstanding any
other provision of the Plan or any Award Agreement, no such amendment,
alteration, suspension, discontinuation, or termination shall be made without
the approval of the shareowners of the Company that would:

(i)
increase the total number of Shares available for Awards under the Plan, except
as provided in Section 4 hereof; or

(ii)
except as provided in Section 4(b), permit Options, Stock Appreciation Rights,
or other Stock-Based Awards encompassing rights to purchase Shares to be
re-priced, replaced, or re-granted through cancellation, or by lowering the
exercise price of a previously granted Option or the grant price of a previously
granted Stock Appreciation Right, or the purchase price of a previously granted
Other Stock-Based Award.

(b)
AMENDMENTS TO AWARDS. The Committee may waive any conditions or rights under,
amend any terms of, or amend, alter, suspend, discontinue, or terminate, any
Awards theretofore granted, prospectively or retroactively. No such amendment or
alteration shall be made which would impair the rights of any Participant,
without such Participant’s consent, under any Award theretofore granted,
provided that no such consent shall be required with respect to any amendment or
alteration if the Committee determines in its sole discretion that such
amendment or alteration either



    



--------------------------------------------------------------------------------




(i) is required or advisable in order for the Company, the Plan or the Award to
satisfy or conform to any law or regulation or to meet the requirements of any
accounting standard, or (ii) is not reasonably likely to significantly diminish
the benefits provided under such Award.
SECTION 9.    GENERAL PROVISIONS
(a)
NO RIGHTS TO AWARDS. No Participant or other Person shall have any claim to be
granted any Award under the Plan, or, having been selected to receive an Award
under this Plan, to be selected to receive a future Award, and further there is
no obligation for uniformity of treatment of employees or consultants of the
Company or any Affiliates, Non-Employee Directors, Participants, or holders or
beneficiaries of Awards under the Plan. The terms and conditions of Awards need
not be the same with respect to each recipient.

(b)
WITHHOLDING. The Company or any Affiliate shall be authorized to withhold from
any Award granted or any payment due or transfer made under any Award or under
the Plan the amount (in cash, Shares, other securities, or other Awards) of
withholding taxes due in respect of an Award, its exercise, or any payment or
transfer under such Award or under the Plan and to take such other action as may
be necessary in the opinion of the Company or Affiliate to satisfy statutory
withholding obligations for the payment of such taxes.

(c)
NO LIMIT ON OTHER COMPENSATION ARRANGEMENTS. Nothing contained in the Plan shall
prevent the Company or any Affiliate from adopting or continuing in effect other
or additional compensation arrangements, and such arrangements may be either
generally applicable or applicable only in specific cases.

(d)
NO RIGHT TO EMPLOYMENT. The grant of an Award shall not constitute an employment
contract nor be construed as giving a Participant the right to be retained in
the employ of the Company or any Affiliate. Further, the Company or an Affiliate
may at any time dismiss a Participant from employment, free from any liability,
or any claim under the Plan, unless otherwise expressly provided in the Plan or
in any Award Agreement.

(e)
GOVERNING LAW. The validity, construction, and effect of the Plan and any rules
and regulations relating to the Plan shall be determined in accordance with the
laws of the State of Delaware and applicable Federal law without regard to
conflict of law.

(f)
SEVERABILITY. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the



    



--------------------------------------------------------------------------------




Plan or the Award, such provision shall be stricken as to such jurisdiction,
Person, or Award, and the remainder of the Plan and any such Award shall remain
in full force and effect.
(g)
NO TRUST OR FUND CREATED. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

(h)
NO FRACTIONAL SHARES. No fractional Shares shall be issued or delivered pursuant
to the Plan or any Award, and the Committee shall determine whether cash, or
other securities shall be paid or transferred in lieu of any fractional Shares,
or whether such fractional Shares or any rights thereto shall be canceled,
terminated, or otherwise eliminated.

(i)
HEADINGS. Headings are given to the Sections and subsections of the Plan solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of the Plan
or any provision thereof.

(j)
INDEMNIFICATION. Subject to requirements of Delaware State law, each individual
who is or shall have been a member of the Board, or a Committee appointed by the
Board, or an officer of the Company to whom authority was delegated in
accordance with Section 3, shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
this Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his/her own behalf, unless such loss, cost, liability, or expense
is a result of his/her own willful misconduct or except as expressly provided by
statute. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such individuals may be entitled under
the Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

(k)
COMPLIANCE WITH SECTION 409A OF THE CODE. Except to the extent specifically
provided otherwise by the Committee, Awards under the Plan are intended to
satisfy the requirements of Section 409A of the Code (and the Treasury
Department guidance and regulations issued thereunder) so as to avoid the
imposition



    



--------------------------------------------------------------------------------




of any additional taxes or penalties under Section 409A of the Code. If the
Committee determines that an Award, Award Agreement, payment, distribution,
deferral election, transaction or any other action or arrangement contemplated
by the provisions of the Plan or any Award Agreement would, if undertaken, cause
a Participant to become subject to any additional taxes or other penalties under
Section 409A of the Code, then unless the Committee specifically provides
otherwise, such Award, Award Agreement, payment, distribution, deferral
election, transaction or other action or arrangement shall not be given effect
to the extent it causes such result and the related provisions of the Plan
and/or Award Agreement will be deemed modified, or, if necessary, suspended in
order to comply with the requirements of Section 409A of the Code to the extent
determined appropriate by the Committee, in each case without the consent of or
notice to the Participant.
(l)
NO REPRESENTATIONS OR COVENANTS WITH RESPECT TO TAX QUALIFICATION. Although the
Company may endeavor to (i) qualify an Award for favorable U.S. or foreign tax
treatment (e.g., incentive stock options under Section 422 of the Code) or (ii)
avoid adverse tax treatment (e.g., under Section 409A of the Code), the Company
makes no representation to that effect and expressly disavows any covenant to
maintain favorable or avoid unfavorable tax treatment. The Company shall be
unconstrained in its corporate activities without regard to the potential
negative tax impact on holders of Awards under the Plan.

(m)
AWARDS TO NON-U.S. EMPLOYEES. The Committee shall have the power and authority
to determine which Affiliates shall be covered by this Plan and which employees
outside the U.S. shall be eligible to participate in the Plan. The Committee may
adopt, amend or rescind rules, procedures or sub-plans relating to the operation
and administration of the Plan to accommodate the specific requirements of local
laws, procedures, and practices. Without limiting the generality of the
foregoing, the Committee is specifically authorized to adopt rules, procedures
and sub-plans with provisions that limit or modify rights on death, disability
or retirement or on termination of employment; available methods of exercise or
settlement of an award; payment of income, social insurance contributions and
payroll taxes; the withholding procedures and handling of any stock certificates
or other indicia of ownership which vary with local requirements. The Committee
may also adopt rules, procedures or sub-plans applicable to particular
Affiliates or locations.

(n)
COMPLIANCE WITH LAWS. The granting of Awards and the issuance of Shares under
the Plan shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or stock exchanges on which the
Company is listed as may be required. The Company shall have no obligation to
issue or deliver evidence of title for Shares issued under the Plan prior to:

(i)
obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and



    



--------------------------------------------------------------------------------




(ii)
completion of any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable or at a time when any such
registration or qualification is not current, has been suspended or otherwise
has ceased to be effective.

The inability or impracticability of the Company to obtain or maintain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained.
(o)
AWARDS SUBJECT TO CLAWBACK. The Awards granted under this Plan and any cash
payment, Shares or other securities delivered pursuant to an Award are subject
to forfeiture, recovery by the Company or other action pursuant to the
applicable Award Agreement or any clawback or recoupment policy which the
Company may adopt from time to time, including without limitation any such
policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.

SECTION 10.    EFFECTIVE DATE; STOCKHOLDER APPROVAL
The Plan was previously amended and restated, and was approved by the
stockholders of the Company at the Company’s 2017 annual meeting of stockholders
on May 18, 2017. This amendment and restatement shall become effective on July
26, 2017.
SECTION 11.    TERM OF THE PLAN
No Award shall be granted under the Plan on or after the date that is ten (10)
years from the date of the adoption of the Plan. However, unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, any Award
theretofore granted may extend beyond such date, and the authority of the
Committee to amend, alter, adjust, suspend, discontinue, or terminate any such
Award, or to waive any conditions or rights under any such Award, and the
authority of the Board to amend the Plan, shall extend beyond such date.


    

